UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
RSS JUDGMENT ENFORCEMENT LLC,

                                Plaintiff,

                -against-                                                             21-cv-4331 (LAK)


SYMBION POWER TANZANIA LIMITED, et al.,

                     Defendant(s).
------------------------------------------x


                                                ORDER


LEWIS A. KAPLAN, District Judge.

                 Yesterday the plaintiff filed two proposed orders to show cause, each accompanied by
an affidavit to which are attached numerous exhibits, each identified only by an exhibit letter and each
group of exhibits totaling in excess of 12 mb of data.

                Section 5.1 of the ECF. Rules & Instructions of this Court provides:

                “Filing Users must submit in electronic form all documents referenced as exhibits or
                attachments, unless the Court permits paper filing.       Exhibits must be filed as
                attachments to the main document.       Each attachment must be clearly titled so the
                subject of the exhibit is clear. The filing of exhibits in text searchable format is
                encouraged, but not required.” (Emphasis added)

               Accordingly, the plaintiff, on or before June 22, 2021, refile each of the affidvits. Each
separate exhibit shall be filed as a separately lettered exhibit, and shall be titled so that the nature or
subject and, where applicable, the date of the exhibit are clear.. Attachments shall be listed in
chronological order.

                SO ORDERED.

Dated:          June 18, 2021


                                                      /s/      Lewis A. Kaplan
                                               ____________________________________________
                                                               Lewis A. Kaplan
                                                          United States District Judge
